Opinion on Rehearing Per Curiam: Claimants in the above entitled cause filed their petitions for rehearing, and allege that the Court misapprehended their contentions with reference to the effect of a covenant not to sue. The Court found in its opinion that it was governed by the statutory limits in cases sounding in tort, and that, according to the decisions of our courts, we were obliged to set off against such limits any sums paid under a covenant not to sue. The Court recognized that claimants were faultless on their parts, and that their damages exceeded the amounts received under their respective covenants. However, this Court is unable to make an award in excess of the amount authorized by the statute. The petitions of claimants for rehearing is, therefore, denied.